Citation Nr: 1811208	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-11 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression with somatic symptoms and obsessive-compulsive disorder.

2.  Entitlement to service connection for a cervical spine disability (claimed as neck).

3.  Entitlement to service connection for upper torso injury.

4.  Entitlement to service connection for right arm condition.

5.  Entitlement to service connection for lower back condition.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for treatment purposes only under 38 U.S.C. Chapter 17 for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Alexandra M. Jackson, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1988 to December 1991.  He also had subsequent service in the Georgia Army National Guard until 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2017, the Veteran testified before the undersigned Veterans Law Judge at a live videoconference hearing.  A transcript of the proceeding is of record.

During his Board hearing, the Veteran and his representative submitted a motion to advance his appeal on the Board's docket due to financial hardship.  Appeals must be considered in docket number order, but may be advanced where a Veteran is experiencing "severe financial hardship."  38 C.F.R. § 20.900(c).  While the Veteran did provide testimony describing his financial situation and the record does contain past court judgments documenting his evictions in 2011 and 2012, he has not submitted any current evidence in support of his claim of financial hardship, to include evidence of past due bills or accounts, or property foreclosure.  Moreover, the record does not otherwise indicate that the Veteran is currently suffering from financial hardship such that expedited consideration is warranted and he has not contended that there is any other basis on which to consider his motion for expedited consideration.  See 38 C.F.R. § 20.900(c).  In the absence of sufficient cause, the Veteran's motion to advance on the docket is denied.

A claim of entitlement to service connection for a psychiatric disorder [such as posttraumatic stress disorder] encompasses claims for all acquired psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the record shows multiple psychiatric diagnoses, including major depressive disorder with somatic symptoms and obsessive-compulsive disorder, the Board has recharacterized the claim as reflected above.

The Board is only rendering a decision with respect to the claim of entitlement to service connection for an acquired psychiatric disorder.  All remaining matters require further development before being decided on appeal, so the Board is REMANDING these issues to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record reflects that the Veteran has a current diagnosis of major depressive disorder with somatic symptoms and obsessive-compulsive disorder, which is etiologically related to his active military service.

2.  The issue of entitlement to service connection for treatment purposes only under 38 U.S.C. Chapter 17 for an acquired psychiatric disorder is rendered moot by reason of an equal or greater benefit having been established by reason of the grant of service connection for major depressive disorder with somatic symptoms and obsessive-compulsive disorder



CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, including major depressive disorder with somatic symptoms and obsessive-compulsive disorder, have been met.  38 U.S.C. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The grant of service connection for an acquired psychiatric disorder renders moot the appeal for service connection for treatment purposes only under 38 U.S.C. Chapter 17 for an acquired psychiatric disorder.  38 U.S.C. § 1702 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to successfully establish service connection, there must be competent and credible evidence showing (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

The Veteran's post-service treatment records establish that he has a current diagnosis of major depressive disorder with somatic symptoms and obsessive-compulsive disorder.  Consequently, there is competent medical evidence of his claimed disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).

However, as already alluded to, there still must be competent and credible evidence also of a relationship between the Veteran's claimed disability and his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, .209 F.3d 122, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546,548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  In this case, the Veteran was referred to a private psychologist, Dr. Q.A-S., in May 2017.  At the outset, Dr. Q.A-S. substantively addressed the Veteran's pertinent military and post-service medical, occupational, and social history.  Next, following a review of the claims file, including the Veteran's service treatment records, as well as conducting a clinical examination of the Veteran, Dr. Q.A-S. found that the Veteran presented with "an approximately 30-year history of mood and anxiety symptoms resulting in diagnoses of [major depressive disorder with somatic symptoms] and obsessive-compulsive disorder."  Moreover, Dr. Q.A-S. opined that it is at least as likely as not that these conditions began during the course of the Veteran's military service, specifically while he was service in Germany.

In light of the foregoing, and given the favorable nexus evidence of record, the Board finds that the evidence supporting the claim supports the establishment of service connection for an acquired psychiatric disorder, including major depressive disorder with somatic symptoms and obsessive-compulsive disorder, on a direct basis.  The Board acknowledges that the Veteran's originally filed a claim for PTSD; however, the competent evidence of record does not show that an actual diagnosis of this condition has been rendered.  In fact, in the submitted May 2017 medical opinion, Dr. Q.A.S. specifically indicated that the Veteran did not have a diagnosis of PTSD.  Therefore, the Board finds that this grant encompasses the entirety the Veteran's claimed psychiatric symptoms.

Undoubtedly, further medical inquiry can be undertaken with a view towards further developing this claim.  However, in this regard, the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted (or, as here, at worst evenly balanced for and against the claim) and indicated that it would not be permissible to undertake further development in this circumstance if the sole purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  But see also Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano and contrarily holding that VA may undertake the development of additional evidence if it is necessary to render an informed decision on the claim).  Therefore, service connection is warranted for major depressive disorder with somatic symptoms and obsessive-compulsive disorder.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  In this case, pursuant to the above grant of service connection for an acquired psychiatric disorder, to include major depressive disorder with somatic symptoms and obsessive-compulsive disorder, consideration of the issue of entitlement to service connection for treatment purposes only under 38 U.S.C. Chapter 17 is rendered moot as an equal or greater benefit has been afforded the Veteran.  As a result, the appeal as to this issue is dismissed.  See Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).


ORDER

Entitlement to service connection for major depressive disorder with somatic symptoms and obsessive-compulsive disorder is granted.

Entitlement to service connection for treatment purposes only under 38 U.S.C. Chapter 17 for an acquired psychiatric disorder is dismissed.


REMAND

The record shows the Veteran failed to report for VA compensation examinations scheduled in August 2011 in support of the remaining service connection claims on appeal.  However, during his February 2017 Board Hearing, the Veteran explained that he was evicted in 2011 and 2012 and, since 2011, he has moved at least six different times.  See Hearing Tr. at 14, 22.  In light of the foregoing, and affording the Veteran the benefit of the doubt, good cause has been shown for missing the scheduled examinations and, consequently, this matter should be remanded for new compensation examinations.  See 38 C.F.R. §§ 3.102, 3.655(a) (2017).

Additionally, while on remand, the AOJ should obtain the records of all relevant treatment the Veteran has received (the records of which have not already been obtained, so they, too, may be considered).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain all outstanding treatment records if relevant to these claims.  Also, ask the appellant to provide, or authorize VA to obtain, all relevant private medical records that have not been obtained.  All efforts to obtain these records must be documented in the claim file and the appellant properly notified if unable to obtain identified records.  38 C.F.R. § 3.159(c) and (e).

2.  After receiving all additional treatment records, schedule the Veteran for a VA compensation examination assessing the nature and etiology of his claimed chronic orthopedic conditions involving the: (1) cervical spine; (2) upper torso; (3) right shoulder; and, (4) lower back.  His claim file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.  Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must address the following:

(a)  Identify all chronic conditions involving the cervical spine, upper torso, right shoulder, and lower back that are documented in the medical evidence of record since March 1, 2011, including during the examination.

(b)  For each chronic condition involving the cervical spine, the examiner should provide an opinion regarding whether each disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise etiologically related to military service.

(c)  For each chronic condition involving the upper torso, the examiner should provide an opinion regarding whether each disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise etiologically related to military service.

(d)  For each chronic condition involving the right shoulder, the examiner should provide an opinion regarding whether each disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise etiologically related to military service.

The examiner should be advised that the Veteran's STRs show that he strained his right shoulder in August 1992 while loading and unloading weapons in a truck.

(e)  For each chronic condition involving the lower back, the examiner should provide an opinion regarding whether each disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise etiologically related to military service.

The examiner should be advised that the Veteran's STRs show that he was treated for a back strain in May 1989.

The mere absence of evidence of contemporaneous treatment in the service treatment records cannot, standing alone, serve as the sole basis for an unfavorable opinion.  However, it is permissible to consider this as one factor in the determination regarding the origins of these claimed disabilities, provided there is also sufficient explanation as to why it is reasonable to have expectation of treatment in the circumstances presented.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

All answers to the questions listed above must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

3.  After receiving all additional treatment records, schedule the Veteran for a VA audiology examination assessing the nature and etiology of his claimed bilateral hearing loss disability.  His claim file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.  Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner is asked to opine on whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral hearing loss began in or is otherwise etiologically related to military service.

The examiner should be advised that VA has conceded that the Veteran was "routinely exposed to hazardous noise" due to his Military Occupational Specialties (MOS) of Cavalry Scout and Bradley Fighting Vehicle System Repairer during his active military service.

The mere absence of evidence of contemporaneous treatment in the service treatment records cannot, standing alone, serve as the sole basis for an unfavorable opinion.  However, it is permissible to consider this as one factor in the determination regarding the origins of these claimed disabilities, provided there is also sufficient explanation as to why it is reasonable to have expectation of treatment in the circumstances presented.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

All answers to the questions listed above must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.
4.  Ensure that the requested examination reports are responsive to the applicable rating criteria.  If they are not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. §4.2.

5.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the claims remaining on appeal.  If any issue remains denied, send the Veteran and his representative an SSOC, and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


